Citation Nr: 9925928	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The issues of entitlement service connection for bilateral 
pes planus and to a compensable evaluation for PFB were 
remanded in July 1998 for further evidentiary development 
which has now been accomplished.  


FINDINGS OF FACTS

1.  Asymptomatic bilateral pes planus was found on 
examination for service entrance and, thus, the presumption 
of soundness at service entrance is inapplicable.  

2.  The veteran's bilateral pes planus underwent no permanent 
increase in severity during active service and is not 
aggravated by his service-connected right ankle disorder.  

3.  The veteran's PFB is manifested by subjective complaints 
but no rash or active lesions are currently shown.  

4.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected PFB.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance is 
inapplicable and the veteran's bilateral pes planus was not 
aggravated during service nor is it aggravated by his 
service-connected right ankle disorder.  38 U.S.C.A. §§ 1111, 
1137, 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  A compensable rating for pseudofolliculitis barbae is 
not warranted on a schedular or extraschedular basis.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, Part Four, Diagnostic Codes 7899-7814-
7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  Once a well grounded claim is 
submitted, a duty to assist the veteran attaches under 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Background

Examination for enlistment in May 1992 revealed severe pes 
planus with deformity. 

In March 1993 the veteran had a normal gait and a callous on 
the plantar aspect of the right foot was removed.  In June 
1993 it was noted that an X-ray revealed deviation of the 
first metatarsophalangeal joints, bilaterally, consistent 
with a clinical impression of metatarsus adductus.  After 
physical examination the diagnosis was DJD.  

The veteran was seen for right ankle disability in October 
and December 1993 and February 1994, and on the later two 
occasions was given a physical profile.  A bone scan in April 
1994 of the feet and ankles revealed an abnormally increased 
tracer in the right ankle joint with the lateral malleolus 
being worse than the medial.  The talo-navicular joints, 
bilaterally, showed slightly increased tracers and the 
findings were consistent with stress or trauma. 

In May 1994 X-rays revealed talo-navicular spurs.  Physical 
examination revealed pain at the medial aspect of the right 
ankle but there was full range of motion and normal subtalar 
motion.  There was no medial or lateral tendonitis.  In 
November 1994 it was reported that the veteran had mild DJD 
of the right ankle at the talo-navicular joint with small 
osteophytes.  He was given physical profiles in May and 
November 1994.  Also in November 1994, a clinical notation 
indicates that a computerized axial tomographic scan was 
normal.  On examination he had 15 degrees of dorsiflexion 
with pain but no tendinitis. 

The veteran was given another physical profile for his right 
ankle disability in January 1995 and in March 1995 underwent 
arthroscopic examination followed by open partial removal of 
a talo-navicular spur. 

In June 1995 it was noted that, following his ankle surgery, 
the veteran could run 4 miles but prior to the surgery he had 
been unable to run one-half mile.  

On VA orthopedic examination in April 1996 the veteran 
reported having twisted his right ankle during service.  On 
examination he wore high boots and without them he limped 
slightly, but variably, on the right side.  He could stand on 
his toes and on his heels but both feet everted, had loss of 
longitudinal arches, and there was drifting of the toes.  He 
had calluses, especially under the outer border of the right 
forefoot.  There was practically no flexibility or clearance 
along the arches.  Reflexes were a little more active on the 
right.  The impression, pending X-rays, was bilateral pes 
planus with arthralgia and probable traumatic arthritis and 
it was felt that a history of bone spur removal of the dorsum 
of the right foot might contribute to this.  X-rays of the 
feet, in a standing position, revealed normal plantar arches.  

An April 1996 VA dermatology examination reflects that the 
veteran had a history of pseudofolliculitis on his neck and 
lower face area when he shaved.  He had not shaved recently 
and, thus, the eruption was currently inactive.  

On VA orthopedic examination in August 1998 the veteran's 
claim file was reviewed.  He reported that his current job 
involved a lot of sitting.  He had had severe bilateral pes 
planus with deformity prior to entering service and he 
obtained a waiver.  During service he began having ankle pain 
for which he underwent an extensive evaluation and it was 
felt that he had had some stress injury of the right ankle 
and was eventually found to have talonavicular spurs.  He 
underwent arthroscopic surgery and removal of bone spurs, 
leaving a surgical scar on the front of the right foot at the 
first metatarsal level.  He reported that to some extent he 
did well after that surgery and had been able to run.  
However, he continued to have pain and it gradually started 
getting worse.  He reported that now his ankle would swell 
and it hurt more often than not.  He also complained of 
difficulty walking.  He stated that sitting in front of his 
computer for several hours a day made his ankle swell and 
caused severe throbbing pain.  He related that he had to move 
around to relieve the swelling and pain.  He did not take any 
medication and did not use an assistive device.  

On examination the veteran walked without any assistive 
device and his gait pattern indicated that both feet were 
outgoing.  He did not have any varus or valgus deformities.  
He had a severe loss of plantar arches of both feet while 
sitting and standing and on weight-bearing.  He tended to 
have both forefeet in an abduction pattern but was able to 
stand with he feet straight forward upon instruction.  He 
walked on his toes without much difficulty but, even though 
he was cooperative, he had difficulty walking on his heels.  
There appeared to be some hallux valgus which was worse on 
the left than the right.  Range of motion testing of the 
ankles was conducted and there was mild tightness of the 
Achilles' tendons, especially when he tried to walk on his 
heels.  X-rays of his feet revealed pes planus, some 
hypertrophic spurring in the talonavicular joints and slight 
hallux valgus deformity involving the first 
metatarsophalangeal joint on the left.  

The examiner commented that considering the fact that the 
bilateral pes planus pre-existed service, it was possible 
that he could have an ankle injury that was aggravated by the 
presence of pes planus.  With respect to whether pes planus 
was aggravated during service, the examiner did not have all 
of the details of the severity of the pes planus prior to 
service and, thus, could not differentiate whether the pes 
planus was worse after he joined the service.  However, the 
ankle pain could be related to the pes planus and ankle 
injury while he was in military service and could also be 
aggravated by the pes planus.  The examiner did not believe 
that the service-connected ankle injury caused an increase in 
the severity of the bilateral pes planus.  

On VA dermatology examination in August 1998 the veteran 
stated that he had had problems with shaving since about 
September 1993.  When he shaved, he got "hair bumps and 
forms little pus pockets" in the area and it was 
uncomfortable for him.  He stated that he had tried numerous 
shaving methods, including "Magic Shave" and none of them 
worked well.  He also had tinea pedis.  Color photographs 
were taken and are on file.  

Law and Regulations

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principals may be considered in determining whether 
an increase is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  This means the base line against which the 
Board is to measure any worsening of a disability is the 
veteran's disability as shown in all of his medical records, 
not on the happenstance of whether he was symptom-free when 
he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  38 C.F.R. § 4.57 (1998).  

Additionally, service connection is warranted to the extent 
of any increase, i.e., additional disability, of a 
nonservice-connected disability due to a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Because of atypical circumstances, not 
all cases will show all the findings for a specific level of 
disability, especially in the more fully described grades.  
38 C.F.R. § 4.21.  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  An extraschedular evaluation is 
assigned if there is an unusual or exceptional disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization such 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In assessing 
the degree of disability of a service-connected disability, 
the disorder and reports of rating examinations are to be 
viewed in relation to the whole history.  38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Pseudofolliculitis barbae (PFB) is not listed as a ratable 
disease entity.  The rating of a disability not listed in the 
VA Schedule for Rating Disabilities may be done as analogous 
to a listed condition under 38 C.F.R. § 4.20 or by a 'built- 
up' diagnostic code under 38 C.F.R. § 4.27.  38 C.F.R. § 4.27 
provides that the diagnostic code number will be 'built-up' 
with the first 2 digits being selected from the part of the 
schedule most closely identifying the bodily part or system, 
and, following a hyphen, the last 2 digits will be '99' to 
signify that it is rated as an unlisted condition.  See 
Generally Archer v. Principi, 3 Vet. App. 433 (1992).  

Here, PFB should be rated as analogous to tinea barbae under 
38 C.F.R. § 4.118, DC 7814 (1998) which in turn is rated as 
eczema (as used by the RO in the January 1999 rating action) 
under 38 C.F.R. § 4.118, DC 7806 (1998).  Under 38 C.F.R. 
§ 4.118, DC 7806, eczema when manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable rating.  When eczema 
is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Bilateral Pes Planus

Because severe pes planus with deformity was found on 
examination for entrance into service, the presumption of 
soundness is not applicable and there remain only two 
questions.  First, did the pes planus increase in severity 
during service and, second, did it increase in severity after 
service as a result of the veteran's service-connected 
degenerative joint disease (DJD) of the right ankle, status 
post arthroscopic bone spur removal, which is currently 
evaluated as 10 percent disabling.  

As to the first question, there is no diagnosis during 
service (after the entrance examination) of pes planus nor 
any clinical notation during service as to the severity of 
the veteran's pes planus.  

The answer to both questions was addressed by the 1998 VA 
examiner who reviewed the claim file.  While that examiner 
indicated that he did not have all of the details as to the 
severity of the pes planus prior to service, there is no 
indication in the record that the veteran received preservice 
treatment for pes planus or that any records pertaining to 
the severity of pes planus prior to service exist.  

While the veteran's right ankle pain might have been related 
in part to pes planus, the examiner could not specifically 
determine whether pes planus increased in severity during 
service.  There is otherwise no competent medical evidence of 
a permanent increase in the severity of the pre-existing pes 
planus during service.  

The Board must consider only independent medical evidence in 
reaching a determination.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  The veteran's assertions or statements 
due not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The VA examiner also opined that the veteran's service-
connected right ankle disability did not cause an increase 
in the severity of the bilateral pes planus.  Accordingly 
service connection is not warranted under Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

PFB

The Board acknowledges that there has been some difficulty in 
obtaining contemporaneous clinical evidence with respect to 
the severity of the veteran's PFB inasmuch as it is most 
active when he shaves but he now maintains a beard and, thus, 
does not shave.  On the other hand, the veteran does not have 
active lesions due to PFB.  While the veteran has indicated 
that he get bumps and pus pockets when he shaves, there is no 
evidence of exfoliation, exudation, crusting, or lesions.  
Rather, the examination in 1998 found only no rash or 
scarring.  

Accordingly, the veteran's PFB is not shown to be so 
symptomatic or actively disabling as to warrant a compensable 
disability evaluation.  

In reaching these decisions consideration has been given to 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that there are no exceptional or unusual 
circumstances for the assignment of extraschedular 
evaluations because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated, or which otherwise 
"render[s] impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  Hence, RO 
referral of the case for extraschedular rating, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for bilateral pes planus is denied.  

A compensable rating for PFB is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

